DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
 	Claims 1 – 20 were pending in the Application.
With amendment filed on July 25, 2022, Applicant have amended claims 1, 6, 10, 11, 16, and 20 and cancelled claims 5 and 15.
Claims 1 – 4, 6 – 14, and 16 – 20 are pending in the application.

Response to Arguments
Applicant's arguments filed on July 25, 2022 have been fully considered but they are not persuasive.
Regarding independent claims, Applicant’s arguments directed toward newly amended limitations, which was not present in the previous rejection. Furthermore newly made amendments have changed the scope of the claims. However, upon further consideration, a new ground(s) of rejection is made in view of Media Tek (3GPPP, R1-167525, Beam Sweeping Design Issues in NR, Gothenburg, Sweden 22nd - 26th August 2016, MediaTek Inc,2016-08-21) in view of Sun et al (US 20147/0034733).
With respect all other claims the Applicant makes same argument as the argument applied to claim 1. Therefore, the same response applied to the argument with respect to independent claims above is applied here.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 – 4, 6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 2, the claim recites the limitation “where determining the at least one parameter related to the angular speed of the UE comprises estimating the angular speed by one or more of: measuring a change in angle-of-arrival of a signal received from the UE; and measuring a time a UE stays within a single beam.” However the present specification does not disclose that “the determining the at least one parameter related to the angular speed of the UE comprising estimating a velocity at which the UE is moving and further determining the at least one parameter related to the angular speed of the UE comprises estimating the angular speed by one or more of: measuring a change in angle-of-arrival of a signal received from the UE; and measuring a time a UE stays within a single beam.” Present specification discloses different embodiments of determining parameters of angular velocity in page 9, line 3 – page 10 line 21 of the original filed specification. The specification discloses these embodiments in alternative form. Present specification does not disclose that the different embodiments can be combined. Further, present specification does not disclose how the determining the at least one parameter related to the angular speed of the UE comprises estimating the angular speed and estimating a velocity. Therefore, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Similar scenario exists in claim 12.
Regarding claim 3, the claim recites the limitation “where determining the at least one parameter related to the angular speed of the UE comprises: estimating a distance between the TP and the UE.” However the present specification does not disclose that “the determining the at least one parameter related to the angular speed of the UE comprising estimating a velocity at which the UE is moving and further determining the at least one parameter related to the angular speed of the UE comprises: estimating a distance between the TP and the UE.” Present specification discloses different embodiments of determining parameters of angular velocity in page 9, line 3 – page 10 line 21 of the original filed specification. The specification discloses these embodiments in alternative form. Present specification does not disclose that the different embodiments can be combined. Further, present specification does not disclose how the determining the at least one parameter related to the angular speed of the UE comprises estimating the estimating a velocity and estimating a distance between the TP and UE. Therefore, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Similar scenario exists in claim 13
Claim 4 and 14 in inherently rejected as being depended on above rejected claim 3 and 13 respectively.
Regarding claim 6, the claim recites the limitation “where estimating the velocity of the UE further comprises one or more of measuring a time a UE stays within a single beam; and obtaining GPS coordinates of the UE that allows determining the velocity.” However the present specification does not disclose that “t estimating the velocity comprising at least one of taking Doppler measurements and obtaining changes in a timing advance value and further comprises one or more of measuring a time a UE stays within a single beam; and obtaining GPS coordinates of the UE that allows determining the velocity” Present specification discloses different embodiments of estimating the velocity of UE in page 10, line 11 – page 10 line 21 of the original filed specification. The specification discloses these embodiments in alternative form. Present specification does not disclose that the different embodiments can be combined. Further, present specification does not disclose how the determining the at least one parameter related to the angular speed of the UE comprising estimating a velocity at which the UE is moving, estimating the velocity comprising at least one of taking Doppler measurements and obtaining changes in a timing advance value and further comprises one or more of measuring a time a UE stays within a single beam; and obtaining GPS coordinates of the UE that allows determining the velocity. Therefore, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Similar scenario exists in claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, 8, 10, 11, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Media Tek (3GPPP, R1-167525, Beam Sweeping Design Issues in NR, Gothenburg, Sweden 22nd - 26th August 2016, MediaTek Inc,2016-08-21) in view of Sun et al (US 20147/0034733).
Regarding claim 1, Media Tek teaches a method for a network node for configuring a beam sweep in a communications network, the communications network comprising the network node, a transmission point, TP (see figure 3), and a user equipment, UE (see figure 3), the method comprising: determining at least one parameter related to an angular speed of the UE relative to the transmission point (see section 2 Beam sweeping cycle, implicitly teaching); where determining the at least one parameter related to the angular speed of the UE comprises: estimating a velocity at which the UE is moving (see MediaTek section 2 discloses that “the length for the beamsweeping cycle depends on the moving speed and angular speed of the UE”. This is considered to correspond to that at least one parameter related to the angular speed of the UE comprises velocity); and configuring at least one parameter associated with the beam sweep based on the parameter related to the angular speed (see section 2, paragraph 1 and 2 “The length of the beam sweeping cycle depends on moving speed and angular speed of the UE”). Media Tek does not expressly disclose the details of determining at least one parameter related to an angular speed of the UE. However, in analogous art, Sun et al teach a communication system determining at least one parameter related to an angular speed of the UE relative to the transmission point (see paragraph 0065 “estimating the angular speed of the terminal through continuously monitoring the channel direction information”), the determining the at least one parameter related to the angular speed of the UE comprising estimating a velocity at which the UE is moving, estimating the velocity comprising at least one of taking Doppler measurements and obtaining changes in a timing advance value (see paragraph 0065 “ the terminal can estimate the speed in the vertical direction with respect to the base station according to Doppler frequency shift, the terminal can obtain the angular speed with respect to the base station through measuring the changing rate of the channel direction angle”). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to use the Chang’s angular speed determination in MediaTek. The motivation or suggestion to do so is to have optimal antenna orientation of the base station antenna.
Regarding claim 7, which inherits the limitations of claim 1, MediaTek in view of Sun et al further teach where configuring at least one parameter associated with the beam sweep comprises configuring one of a rate or a frequency of the beam sweep (see MediaTek proposal 1: ““maximum UE mobility in moving and rotational speed should be specified and the proper beam sweeping cycle periodicity should be evaluated accordingly for NR beam sweeping’, see page 3, paragraph 1, (Proposal 1). The adapting of the beam sweeping cycle periodicity corresponds to adapting a rate or frequency of the beam sweep).
Regarding claim 8, which inherits the limitations of claim 1, MediaTek in view of Chang further teach where configuring at least one parameter associated with the beam sweep comprises configuring one or more of: a frequency with which reference signals are sent to the UE; a frequency with which measurements reports are sent; a frequency with which uplink SRS are sent from the UE to the network node; a frequency with which the UE measures the reference signals; and a frequency with which the UE reports measurements of reference signals (see Sun et al figure 2).
Regarding claim 10, the claimed network node including the features corresponds to subject matter mentioned above in the rejection of claim 1 is applicable hereto.
Regarding claim 11, MediaTek teach method for a user equipment, UE, for configuring a beam sweep in a communications network, the communications network comprising the network node, a transmission point(see figure 3), TP (see figure 3), and a user equipment, UE (see figure 3), the method comprising: determining at least one parameter related to an angular speed of the UE relative to the transmission point (see section 2 Beam sweeping cycle, implicitly teaching); where determining the at least one parameter related to the angular speed of the UE comprises: estimating a velocity at which the UE is moving (see MediaTek section 2 discloses that “the length for the beamsweeping cycle depends on the moving speed and angular speed of the UE”. This is considered to correspond to that at least one parameter related to the angular speed of the UE comprises velocity); and configuring at least one parameter associated with the beam sweep based on the parameter related to the angular speed (see section 2, paragraph 1 and 2 “The length of the beam sweeping cycle depends on moving speed and angular speed of the UE”). Media Tek does not expressly disclose the details of determining at least one parameter related to an angular speed of the UE. However, in analogous art, Sun et al teach a communication system determining at least one parameter related to an angular speed of the UE relative to the transmission point (see paragraph 0065 “estimating the angular speed of the terminal through continuously monitoring the channel direction information”), the determining the at least one parameter related to the angular speed of the UE comprising estimating a velocity at which the UE is moving, estimating the velocity comprising at least one of taking Doppler measurements and obtaining changes in a timing advance value (see paragraph 0065 “ the terminal can estimate the speed in the vertical direction with respect to the base station according to Doppler frequency shift, the terminal can obtain the angular speed with respect to the base station through measuring the changing rate of the channel direction angle”). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to use the Chang’s angular speed determination in MediaTek. The motivation or suggestion to do so is to have optimal antenna orientation of the base station antenna.
Regarding claim 17, which inherits the limitations of claim 11, MediaTek in view of Sun et al further teach where configuring at least one parameter associated with the beam sweep comprises configuring one of a rate and a frequency of the beam sweep (see MediaTek proposal 1: ““maximum UE mobility in moving and rotational speed should be specified and the proper beam sweeping cycle periodicity should be evaluated accordingly for NR beam sweeping’, see page 3, paragraph 1, (Proposal 1). The adapting of the beam sweeping cycle periodicity corresponds to adapting a rate or frequency of the beam sweep).
Regarding claim 18, which inherits the limitations of claim 11, MediaTek in view of Chang further teach where configuring at least one parameter associated with the beam sweep comprises configuring one or more of: a frequency with which measurements reports are sent; a frequency with which uplink SRS are sent from the UE to the network node; a frequency with which the UE measures reference signals; and a frequency with which the UE reports measurements of the reference signals (see Sun et al figure 2).
Regarding claim 20, the claimed network node including the features corresponds to subject matter mentioned above in the rejection of claim 11 is applicable hereto.

Claim 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Media Tek (3GPPP, R1-167525, Beam Sweeping Design Issues in NR, Gothenburg, Sweden 22nd - 26th August 2016, MediaTek Inc,2016-08-21) in view of Sun et al (US 20147/0034733) and further in view of Bengtsson et al (2019/0265348).
Regarding claim 9, which inherits the limitations of claim 1, MediaTek in view of Sun et al does not expressly teach does not disclose the features of increasing or decreasing the rate of the beam sweep when the angular speed of the UE is increased or decreased. However, in analogous art, Bengtsson et al teach increasing one of the rate and the frequency of the beam sweep frequency when the angular speed of the UE is increase; and decreasing one of the rate and the frequency of the beam sweep frequency when the angular speed of the UE is decreases (see paragraph 0043 using UE tracking information to increase beam scanning rates). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to change the beam sweeping frequency based on the UE tracking information. The motivation or suggestion to do so is to expedite locating the UE for the purpose of establishing a data connection with the UE (see paragraph 0052).
Regarding claim 19, which inherits the limitations of claim 11, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 9 is applicable hereto.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Media Tek (3GPPP, R1-167525, Beam Sweeping Design Issues in NR, Gothenburg, Sweden 22nd - 26th August 2016, MediaTek Inc,2016-08-21) in view of Sun et al (US 20147/0034733) and further in view of Qian et al (2017/0223744).
Regarding claim 12, which inherits the limitations of claim 11, MediaTek in view of Sun et al  further teach MediaTek discloses that at a distance from a TRP, a beam width is a certain size and a UE moving at a specific speed will take a certain time to traverse that distance, (see page 2, section 2, paragraph 3 and figure 3a). further teach “The length of the beam sweeping cycle depends on moving speed and angular speed of the UE” (see section 2, paragraph 1). Therefore, estimating the angular speed by measuring a time a UE stays within a single beam (velocity of the UE) comparing to the beamwidth. Further in analogous art, Qian et al teach where determining the at least one parameter related to the angular speed of the UE comprises estimating the angular speed by measuring a time a UE stays within a single beam (paragraph 0132 and 0133 “a low UE angular speed corresponds to a narrow beam width; a high UE angular speed corresponds to a wide beam width. According to the average angular speed determined by the above-described methods, the base station selects a proper beam width”). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to determine the time US stays in a beam. The motivation or suggestion to do so is to determine appropriate beamwidth of the sweeping beam.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON . JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633